JACOBS, Justice
(for the majority):
Delaware’s automobile insurance statute requires regulated insurers to offer a minimum amount of insurance on automobiles that are registered in the State.1 On one subject, however, the statute is unclear: must an automobile insurer provide personal injury protection (“PIP”) coverage to an insured where that person is struck in Delaware, as a pedestrian, by a car (the “striking car”) that is insured in Delaware? 2 This case presents that question of first impression.
William Mohr, the plaintiff-below-appel-lee, was struck in Delaware by a car that was insured in Delaware. Mohr recovered the minimum $15,000 coverage limit from the carrier that insured the striking car. But, Mohr also sought to recover from Progressive Northern Insurance Company, the defendant-below-appellant (“Progressive”), which had sold an automobile insurance policy to Mohr’s mother. Under the Progressive policy, Mohr’s mother was the named insured, and Mohr was insured as a member of his mother’s household. The Progressive policy, by its terms, did not cover Mohr as a pedestrian in- the instant circumstances. The Superior *494Court held, nonetheless, that Mohr was entitled to recover under the Progressive policy, because insofar as it denied PIP coverage, that policy conflicted with Delaware’s automobile insurance statute which — the Superior Court found — mandated such coverage. The court ordered Progressive to pay Mohr the $85,000 difference between the $15,000 he recovered from the insurer of the striking car and the $100,000 PIP coverage limit under his mother’s Progressive policy. We And no error and affirm.

FACTUAL AND PROCEDURAL BACKGROUND

The pivotal facts are undisputed. Mohr was struck by a car in Seaford, Delaware, while a pedestrian, on February 2, 2008. The automobile that struck Mohr was registered and insured in Delaware. Mohr was seriously injured, and was paid the statutory minimum $15,000 limit under the policy of the carrier that insured the striking car. That amount, however, did not adequately compensate Mohr for his injuries.
Mohr’s mother owned a Delaware-registered and insured automobile. The mother’s automobile was insured under a Progressive policy that had a $100,000 PIP benefits limit,3 and that relevantly provided pedestrian PIP benefits to “household members” of the “named insured.”4 Mohr, who was a “household member” of the “named insured” (his mother), sought to recover the $85,000 difference between the amount he received from the insurer of the striking car, and the $100,000 limit under his mother’s policy. Progressive denied the claim on the ground that its policy did not provide pedestrian coverage to insureds who were struck in Delaware by a Delaware-insured automobile.
It is undisputed that Mohr, even though an insured under his mother’s policy, was not covered. We pause to explain why. The Progressive policy insured Mohr’s mother and members of her household (including Mohr) as pedestrians, but only where the insured pedestrian is struck by a car that is not insured in Delaware.5 In this case, the striking car was insured in Delaware. Therefore, Progressive’s policy, by its terms, did not cover Mohr in the circumstances of this case.
Mohr sued Progressive in the Superior Court for a determination that Progressive was required by statute to provide PIP coverage for his injuries, whether or not its insurance contract so provided. Progressive defended on the basis that Delaware’s automobile insurance statute does not require an insurer to provide PIP benefits to an insured pedestrian who is struck in Delaware by a Delaware-insured car.
In an opinion issued on September 27, 2010, the Superior Court denied Progressive’s motion for summary judgment and awarded Mohr $85,000. The court held *495that Delaware case law “supports a finding] that Plaintiff may be entitled to the monetary difference in the two policies [the striking ear’s and the pedestrian’s],” and that to “hold otherwise would limit no-fault coverage beyond what the legislature envisioned.”6 Under Progressive’s construction of the statute, a recovery of benefits would depend on whether the striking car is insured in Delaware, regardless of the amount of PIP coverage for which a premium was paid. The Superior Court stated that if Progressive’s position were adopted, then “should [a pedestrian] have the misfortune of being struck by one of these ill-fated, lesser-insured Delaware vehicles, she must resign herself to that vehicle’s limited coverage. [That] crapshoot cannot be what the legislature intended for Delaware residents.”7
This appeal followed.

ANALYSIS

I. The Contentions and the Applicable Standard
In this appeal, Progressive claims that the Superior Court reversibly erred, because by statute Progressive was not required to provide an insured pedestrian PIP benefits where, as here, the insured is struck in Delaware by a Delaware-insured automobile. All parties agree that the Progressive policy, by its terms, did not provide pedestrian PIP coverage in those circumstances. The sole legal question presented is whether Progressive was statutorily mandated to provide such coverage. That requires us to decide whether Delaware’s automobile insurance statute — in particular, subparagraph (e) of 21 Del. C. § 2118(a)(2) — requires an insurer to provide PIP coverage under a Delaware policy for an insured who is injured, as a pedestrian, in Delaware by a Delaware-insured car. If the statute is found to so require, then the Superior Court’s judgment awarding Mohr $85,000 of PIP benefits under the Progressive policy must be upheld.8
A trial court’s interpretation of a statute presents, on appellate review, a question of law that this Court reviews de novo.9 “The goal of statutory construction is to determine and give effect to [the] legislative intent.”10 When a statute is interpreted, “[u]ridefined words ... must be given their ordinary, common meaning.” 11 Those words “should not be construed as surplusage if there is a reasonable construction which will give them meaning.”12 Courts “must ascribe a purpose to the use of statutory language, if reasonably possible.”13 Where the statutory language is clear on its face and is fairly susceptible to only one reading, the unambiguous text will be construed accordingly, unless the result is so absurd *496that it cannot be reasonably attributed to the legislature.14 Where, however, the statutory text is ambiguous, the court will resort to other sources, including relevant public policy, “for guidance [as] to [the statute’s] apparent purpose.”15 And, in carrying out its interpretive task, this Court will “read each section [of the statute] in light of all the others to produce a harmonious whole.”16
The practical consequence of the issue presented is that if Progressive’s interpretation of 21 Del. C. § 2118(a)(2)(e) is correct, then PIP coverage for a pedestrian injured in Delaware by a Delaware-insured striking car, will be recoverable only from the policy insuring the striking car. To simplify the statutory analysis in this Opinion, we note — and the reader may assume — that this case is indistinguishable from the situation where Mohr himself purchases the Progressive policy in his own name, as opposed to being insured as a “household member” of the “named insured” (here, his mother).
Underlying this dispute is the fact that an insured claimant will have paid a higher premium to purchase an insurance policy whose limits exceeds the $15,000 statutory minimum. To purchase only the minimum coverage, the premium would be less. Where the policies insuring the injured pedestrian and the Delaware-insured striking car, respectively, carry the same minimum coverage limit, no dispute arises, because the “no double recovery” principle may properly limit the injured pedestrian’s recovery to the limit under the policy insuring the striking car.17 Under Progressive’s reading of the statute, however, where an insured chooses to purchase additional, higher coverage and then is later struck and injured, as a pedestrian, in Delaware by a Delaware insured automobile, the insured pedestrian cannot not receive the incremental benefit of the higher coverage under his own policy. At stake, therefore, is the insured pedestrian’s ability to recover the difference between the minimum PIP coverage under the policy insuring the striking car (here, $15,000) and the higher PIP coverage afforded under the separate policy insuring the pedestrian (here, $100,000). Here, that difference was $85,000.
II. The Statutory Construction Issue
The statutory construction issue presented requires us to decide whether: (1) subparagraph (e) of 21 Del. C. § 2118(a)(2) is plain on its face and susceptible only to the meaning Progressive ascribes to it— i.e., that coverage for pedestrians is mandated and available only from the striking car’s insurer — or (2) whether the statute is also reasonably susceptible to the opposite interpretation advocated by Mohr and adopted by the Superior Court. If the statute is reasonably susceptible to both interpretations, then it must be deemed ambiguous. In that case, the interpretation that best furthers the legislative pur*497poses underlying the Delaware automobile insurance statutory scheme must prevail.
A. The Coverage Mandate of 21 Del. C. § 2118(a)(2)(e) is Ambiguous
Our analysis of the first issue, whether subparagraph (e) is ambiguous, starts with 21 Del. C. § 2118(a)(2). That provision requires that automobiles registered in Delaware must carry insurance to compensate “injured persons for reasonable and necessary expenses” arising out of automobile accidents.18 Subparagraph (e) of Section 2118(a)(2) (“subparagraph (e)”) provides:
The coverage required in this paragraph shall apply to pedestrians only if they are injured by an accident with any motor vehicle within the State except as to named insureds or members of their households to the extent they must be covered pursuant to subparagraph d. of this paragraph.
Unlike subparagraphs (c) and (d) of Section 2118(a)(2),19 subparagraph (e) does not specify whether its coverage mandate applies to an insured pedestrian’s insurance policy, or to the striking car’s insurance policy, or to both. Progressive claims that subparagraph (e)’s coverage mandate can only be read (i) to regulate the insurance policy covering the striking car, and (ii) to limit geographically the pedestrian PIP benefits mandated by subparagraph (c)— by restricting subparagraph (c)’s coverage mandate to accidents that occur in Delaware. And subparagraph (c), Progressive argues, applies by its terms only to the striking car. That interpretation, Progressive claims, is compelled when subpara-graph (e) is read together with subpara-graph (c). Subparagraph (c) provides:
The coverage required by this paragraph shall be applicable to each person occupying such [insured] motor vehicle and to any other person injured in an accident involving such [insured] motor vehicle, other than an occupant of another motor vehicle.20
We agree that Progressive’s interpretation is a reasonable construction of the statute. Subparagraph (c) explicitly mandates coverage for injured pedestrians only from the policy that insures the striking car (i.e., “any other person injured in an accident involving such [insured] motor vehicle ”).21 Subparagraph (c) contains no geographic limitations and subparagraph (e), which immediately follows subpara-graph (d), imposes certain geographic limitations. Progressive’s approach may be expressed syllogistically as follows: (i) Subparagraph (c)’s mandate is limited to the insurance policy covering the striking car; (ii) Subparagraph (e) is intended solely to limit geographically the coverage mandated by subparagraph (c); and (iii) *498therefore, subparagraph (e)’s coverage mandate is necessarily limited to the policy covering the striking car.
But, Progressive’s construction is not the only reasonable interpretation, for three separate reasons. First, subpara-graph (e), which is claimed to modify sub-paragraph (c), makes no reference at all to subparagraph (c).22 The only even arguable textual link between the two subpara-graphs is the word “only” in subparagraph (e). That word (Progressive argues) signals that subparagraph (e) operates solely to limit, rather than to expand, coverage. That conclusion does not inexorably follow from the statutory text, however.
Second, Progressive’s narrow focus on subparagraph (c) ignores and gives no effect to contrary language found in subpar-agraph (e) — specifically, that the “coverage required in this paragraph shall apply to pedestrians only if they are injured by an accident with any motor vehicle within the State....”23 The quoted italicized language is substantively identical in both subparagraphs (c) and (d).24 Progressive acknowledges that both provisions expand — rather than limit — coverage.25
Third, subparagraph (c) expressly requires that the insured automobile be involved in striking the pedestrian. Subpar-agraph (e) does not. Subparagraph (c) mandates automobile insurance coverage for pedestrians injured in an accident “involving such motor vehicle.” That language expressly requires that the insured automobile be involved in the accident. That requirement necessarily excludes policies insuring automobiles that are not involved in the accident, even if the injured pedestrian is an insured under such a policy.26 Subparagraph (e), however, refers broadly to “any motor vehicle,” and nowhere limits the pedestrian’s right to recover under an automobile insurance policy insuring him, in cases where that insured automobile is not involved in the accident.
The different language employed by these two subsections cannot be viewed as accidental or inconsequential.27 The legislative choice of the word “any” in subpara-graph (e) reasonably could have been intended to expand the coverage mandate beyond that provided by subparagraph (c), which addresses only — and is limited to— the policy insuring the striking car. That is, subparagraph (e) can reasonably be read to require that Delaware automobile insurance policies cover insured pedestrians who are injured in Delaware by “any motor vehicle.”
*499Because subparagraph (e) is susceptible to two reasonable yet different interpretations, it is ambiguous.
B. A Response to the Dissenting Opinion
The Dissent forcefully and repeatedly argues that there can be but one reasonable reading of the statutory scheme: namely, that subparagraph (d) is unambiguously the only statutory provision that addresses PIP coverage for insured pedestrians; that subparagraph (d) does not mandate coverage for pedestrians struck by a Delaware-insured car; and by that omission, the General Assembly “explicitly eschew[ed]” mandating such coverage.28 The Dissent asserts that subparagraph (e) can only reasonably be read to impose a geographic restriction on the coverage mandate provided by subparagraph (e).
The Dissent’s reasons only buttress a proposition that we readily concede — that Progressive’s interpretation of the statute is reasonable. The issue, however, is whether it is the only reasonable interpretation. It cannot be. That contention, no matter how often or how emphatically repeated by the Dissent, cannot obviate the existence of a reasonable, alternative reading of subparagraphs (d) and (e). Under that alternative reading, subparagraph (d) is not the sole and exclusive source of coverage of insured pedestrians. It may also reasonably be read to address a broader set of circumstances that involve non-Delaware insured cars, because sub-paragraph (d) mandates coverage for Delaware insureds — whether as occupants or as pedestrians — who are injured in accidents involving a non-Delaware insured car. And, for the reasons stated supra, subparagraph (e) is also reasonably read to require coverage of insured pedestrians who are struck in Delaware by a Delaware-insured automobile.29 That criticism erroneously presupposes that only subpar-agraph (d) “actually governs coverage for injuries to insured pedestrians.”30
To summarize, the Dissent’s analysis does not come to grips with the reasoning that establishes that subparagraph (e) can reasonably be read in an alternative way that would mandate coverage in the circumstances at bar. That interpretation conflicts with Progressive’s also-reasonable interpretation. Being subject to two different reasonable yet inconsistent interpretations, subparagraph (e) is therefore ambiguous and requires a deeper analysis that includes resort to the tools of judicial construction.
*500C. The Superior Court’s Interpretation Furthers the Underlying Statutory Purpose
Because it is ambiguous, 21 Del. C. § 2118(a)(2)(e) must be construed in a manner that best furthers the legislative purpose and public policy goals that underlie the enactment of Delaware’s automobile insurance statutory scheme.31 The question thus becomes: which interpretation of subparagraph (e) best furthers the legislative purpose and policy goals — Progressive’s or Mohr’s?
An important public policy goal of the automobile insurance statute is to promote “full compensation to all victims of automobile accidents.”32 A related goal is to “encourag[e] the Delaware driving public to purchase more than the statutory minimum amount [of coverage].”33 In furtherance of these purposes, this Court has held that, “[i]n the absence of express legislative authority, no policy exclusions affecting statutory minimum coverage will be recognized.”34 In our view, that principle also informs the proper construction of ambiguous automobile insurance statutory provisions that are claimed to deny coverage.35
Progressive contends that “Delaware courts have regularly upheld policy provisions that deny ‘excess’ benefits as not being violative of public policy.” For support, Progressive cites two Superior Court decisions, neither of which involved the construction of a statutory provision judicially determined to be ambiguous.36 That Delaware courts have previously upheld specific policy exclusions that do not violate the automobile insurance statute does not advance the inquiry here, which is: what is the proper construction of provisions in that statute that are found to be ambiguous?
In Nationwide Gen. Ins. Co. v. Seeman, 37 this Court held that the public policy underlying the statute “favors full compensation to all victims of automobile accidents” and encourages “the Delaware driving public to purchase more than the statutory minimum amount [of coverage].”38 Progressive urges that Nation*501wide is distinguishable because the disputed policy provision in that case concerned “liability coverage, not PIP benefits,” and applied to household members of the named insureds, but not the named insureds themselves. Those are distinctions without a difference.
First, Nationwide establishes an important purpose of the automobile insurance statute, which informs our statutory construction analysis. In Nationwide, the disputed policy carried a $100,000 limit of liability coverage “for property damage and bodily injury” arising from a car accident. The insured’s teenage son, who was injured while riding as a passenger with his insured father, filed a claim against his father’s Nationwide policy. That policy contained a “modified” household exclusion that limited coverage for the insured’s household members (the son) to the $15,000 statutory minimum. That exclusion, we held, violated the public policy underlying 21 Del. C. ch. 29 and also Section 2118,39 because it was inconsistent with the General Assembly’s “public policy [goal of] ... affording opportunities for acquiring more than the statutorily mandated minimum amount [of coverage].”40
Second, Progressive’s attempt to distinguish Nationwide on factual grounds is fatally undercut by Bass v. Horizon Assurance Co.,41 an earlier decision of this Court upon which the Nationwide court relied. Bass involved PIP benefits, not liability coverage. Nationwide cited Bass as support for its holding that Nationwide’s modified policy limiting the son’s benefits to the statutory minimum — as opposed to the higher limit of coverage purchased by the insured father — contravened public policy.42
Nor are we persuaded by Progressive’s attempt to distinguish Nationwide on the basis that there the insurer (Nationwide) “was attempting to treat named insureds differently than other [household members]” — whereas here the insurer (Progressive) is treating them the same (ie., denying additional coverage to both). As our case law makes clear, an important policy underlying Section 2118 is to encourage the purchase of “more than the statutorily mandated minimum amount” of coverage. That policy, we conclude, is best furthered by upholding the statutory interpretation endorsed by the Superior Court here.43
Natiomoide, Bass and other decisions of this Court44 establish that the “fundamen*502tal purpose” of 21 Del. C. § 2118(a), and of 21 Del. C. ch. 29 generally, is to compensate fully victims of car accidents.45 One way to achieve that purpose is to “encour-ag[e] the Delaware driving public to purchase more than the statutory minimum amount [of coverage].”46 Those related goals are particularly intertwined in a case such as this where, to obtain “full compensation,” a pedestrian victim of a car accident will need access to the higher limit of the insurance policy coverage that the pedestrian himself (or a relative) has purchased. The construction advocated by Mohr, and approved by the Superior Court, advances the related goals of full compensation of car accident victims and of encouraging policy holders to purchase that protection — in the form of higher coverage limits — for themselves and their household members. The interpretation advocated by Progressive would have the opposite effect — of discouraging the insured from acquiring coverage needed to provide full protection for himself and his family.
For these reasons, we hold that subpar-agraph (e) of 21 Del. C. § 2118(a)(2) must be construed to mandate PIP coverage of insured pedestrians in the circumstances presented here.47 To hold otherwise would deny Delaware residents, without any clear legislative basis,48 the “opportunity] for acquiring more than the statutorily mandated minimum amount”49 of pedestrian PIP coverage in the circumstance where they would most likely need it— being struck on a Delaware road by a Delaware-insured car. Such a legislatively-unsanctioned benefits limitation would run counter to the fundamental purpose of Section 2118 “to [fully] protect and compensate all persons injured in automobile accidents.”50

CONCLUSION

For the foregoing reasons, the judgment of the Superior Court is affirmed.

. 21 Del. C. § 2118.


. For ease of reference, we sometimes refer to that PIP coverage in this Opinion as "pedestrian PIP benefits.”


. That limit exceeded the required $15,000 statutory minimum. 21 Del. C. § 2118(a)(2)(b).


. Unless the context indicates otherwise, references to “insureds” in this Opinion include both named insureds and their household members.


. That provision in Progressive's policy was based on subparagraph (d) of 21 Del. C. § 2118(a)(2), which provides:
d. The coverage required by this paragraph shall also be applicable to the named insureds and members of their households for accidents which occur through being injured by an accident with any motor vehicle other than a Delaware insured motor vehicle while a pedestrian or while occupying any registered motor vehicle other than a Delaware registered insured motor vehicle, in any state of the United States, its territories or possessions or Canada.


. Mohr v. Progressive Northern Ins. Co., 2010 WL 4061979 at *3 (Del.Super. Sept. 27, 2010).


. Id.


. Cf. State Farm Mut. Auto. Ins. Co. v. Wagamon, 541 A.2d 557, 561 (Del.1988) (refusing to reform statutorily-inconsistent exclusion, found contrary to public policy, solely to the minimum limit amount mandated by statute, due to absence of the "full agreement of the parties”).


. CML V, LLC v. Bax, 28 A.3d 1037, 1040 (Del.2011).


. LeVan v. Independence Mall, Inc., 940 A.2d 929, 932 (Del.2007) (citation omitted).


. Oceanport Indus., Inc. v. Wilmington Stevedores, Inc., 636 A.2d 892, 900 (Del. 1994).


. Chase Alexa, LLC v. Kent County Levy Court, 991 A.2d 1148, 1152 (Del.2010) (citing Oceanport Indus., Inc., 636 A.2d at 900).


. Chase Alexa, LLC, 991 A.2d at 1152.


. CML V, 28 A.3d at 1041 (citing LeVan, 940 A.2d at 933).


. PHL Variable Ins. Co. v. Price Dawe 2006 Ins. Trust, ex rel. Christiana Bank and Trust Co., 28 A.3d 1059, 1070 (Del.2011) (citation omitted).


. CML V, 28 A.3d at 1041 (citing Taylor v. Diamond State Port Corp., 14 A.3d 536, 538 (Del.2011)).


. This Court has previously ruled that a policy exclusion for a "double recovery” under the insured's policy — of the amount of coverage provided under the striking car’s policy— is permissible under the statute. See generally, Gonzalez v. State Farm Mut. Auto. Ins. Co., 683 A.2d 59 (Del. 1996).


. 21 Del. C. § 2118(a)(2)(a).


. As more fully discussed infra, subpara-graph (c)’s coverage mandate applies only to the policies of striking cars (i.e., cars that are involved in the injury-causing accident). Subparagraph (d)’s coverage mandate applies to the policies covering “named insureds” and their household members, where they are injured in an accident involving a non-Delaware insured automobile either as pedestrians, or as occupants of a non-Delaware-insured automobile.


.Italics added.


. Accord, Wisnewski v. State Farm Mut. Auto. Ins. Co., 2005 WL 697945 at *1 (Del.Super. Feb. 14, 2005) ("To constitute an ‘accident involving such motor vehicle,’ a casual connection is required between the use of the vehicle and the injury.”) (citing Gray v. Allstate Ins. Co., 668 A.2d 778, 780 (Del.Super.1995) ("On several occasions, this Court has discussed the causal nexus between an injury and an automobile accident which is required to trigger coverage under § 2118(a)(2)(c).”)) (italics added).


. The legislature did choose to refer specifically to subparagraph (d) in the text of sub-paragraph (e).


. Italics added.


. Specifically, subparagraph (c) states "[t]he coverage required by this paragraph shall be applicable to....” and subparagraph (d) states that the "coverage required by this paragraph shall also be applicable to....”


. Progressive describes subparagraph (c) as where "the Delaware legislature sets forth the coverage applicable to occupants and others (including pedestrians) involved in an accident with an insured motor vehicle.” (italics added). Moreover, the insurer states, "[sub-paragraph (d) ] speaks to additional coverage provided to named insureds and members of their household,” whereas subparagraph (e) “limits those benefits that are required ... in subparagraph [ (c) ].” (italics added).


. See supra note 21.


. Dewey Beach Enter., Inc. v. Bd. of Adjust, of Tw. of Dewey Beach, 1 A.3d 305, 307-08 (Del.2010) ("[WJords in a statute should not be construed as surplusage if there is a reasonable construction which will give them meaning, and courts must ascribe a purpose to the use of statutory language, if reasonably possible.") (citation omitted).


. Dissenting Op. at 510-11. What is hard to square with this reasoning is the Dissent's accusation that our interpretation "import[s] a new form of underinsured motorist coverage for personal injury protection.” Dissenting Op. at 509. That simply cannot be so, given the legislative decision to require the same form of coverage for accidents involving non-Delaware insured cars.


. Nor is it accurate for the Dissent to assert that our contrary view "fails to recognize” that "subparagraph (c) governs situations when the insured hits a pedestrian while sub-paragraph (d) governs situations when the insured is the injured pedestrian.” Dissenting Op. at 505-06. Also inaccurate is its characterization of our decision as "choos[ing] to recraft” the automobile insurance statute. Dissenting Op. at 512. That argument presupposes that the General Assembly has clearly formulated its intent. It did not. In defining the scope of no-fault coverage, the General Assembly instead chose to use language that lends itself to two opposite-yet-reasonable interpretations. Accordingly, the result we reach represents our best effort to formulate, as an original matter, what the General Assembly intended despite its "carelessf] draftsmanship]” of the statute (to use the Dissent's words), Dissenting Op. at 506, not to "recraft” an already-existing construct whose meaning is clear beyond peradventure.


.Dissenting Op. at 504-05.


. LeVan v. Independence Mall, Inc., 940 A.2d 929, 932 (Del.2007) ("The goal of statutory construction is to determine and give effect to legislative intent.”).


. Nationwide General Ins. Co. v. Seeman, 702 A.2d 915, 918 (Del. 1997) (declaring void, on public policy grounds, an exclusion limiting coverage to household members to statutory minimum rather than otherwise applicable policy limit).


. Id.


. Harris v. Prudential Property & Cas. Ins. Co., 632 A.2d 1380, 1381-82 (Del. 1993).


. See, 21 Del. C. § 2118(e) (requiring insurance policies "purporting to satisfy” the statute's requirements to contain a provision "which states that, notwithstanding any of the other terms ... of the policy, the coverage afforded shall be at least as extensive as the minimum coverage required by this section").


. Mason v. State Farm Mut. Auto. Ins. Co., 1997 WL 524129, at *2-3 (Del.Super. July 21, 1997) (upholding "regular use” exclusion under insured’s policy where "PIP coverage meeting the statutory requirements was ... paid out to the limits of the coverage as required under section 2118(a)”) (italics added); Webb v. State Farm Mut. Auto. Ins. Co., 1993 WL 80634, at *4 (Del.Super. March 17, 1993) ("refusing] to extend coverage” — under a "convoluted reading” of subparagraph (d)— for injuries to the insured that she sustained while occupying her other, uninsured Delaware-registered automobile, because the insured "simply ... decid[ed] to save the cost of purchasing insurance on [that] car”).


. 702 A.2d 915 (1997).


. Id. at 918 (italics added).


. Id. at 915 (citing as "Delaware’s Financial Responsibility Laws” 21 Del. C. § 2118 and 21 Del. C. Ch. 29).


. Id. at 918 (italics added).


. 562 A.2d 1194, 1196 (Del. 1989) (describing relevant exclusion as "incompatible with the no-fault nature of PIP coverage”).


. Nationwide, 702 A.2d at 918, n. 4 ("This Court’s position that these exclusions violate public policy regardless of any modification for the statutory minimum [limit] was reiterated when we followed Wagamon in Bass v. Horizon Assurance Company”).


. Nationwide, 702 A.2d at 918 ("The General Assembly intended [to] ... afford[ ] opportunities for acquiring more than the statutorily mandated minimum amount of automobile insurance coverage.”) (citing 21 Del. C. § 2118(d) ("Nothing in this section shall be construed to prohibit the issuance of policies providing coverage more extensive than the minimum coverages required by this section or to require the segregation of such minimum coverages from other coverages in the same policy.”)).


.State Farm Mut. Auto. Ins. Co. v. Wagamon, 541 A.2d 557 (Del.1988), for example, states that:
The Delaware Financial Responsibility Law mandates a system of insurance intended to protect and compensate persons injured in automobile accidents. This law requires motorists to purchase, and insurance car-*502ríes to provide, both liability and no-fault compensation coverage.
Id. at 560 (citing 21 Del. C. § 2118(a)) (italics added).


. Hudson v. State Farm Mut. Ins. Co., 569 A.2d 1168, 1171 (Del. 1990) ("[T]he fundamental purpose of Delaware's financial responsibility laws is to protect and compensate all persons injured in automobile accidents.”) (italics added).


. Nationwide, 702 A.2d at 918.


. Cf, Selective Ins. Co. v. Lyons, 681 A.2d 1021, 1025 (Del. 1996) ("[A] liberal definition of occupant is applied [in subparagraph (c) ] so that the injured insured will be compensated without strict scrutiny of the physical location of the insured.”).


. Compare Harris v. Prudential Property & CAs. Ins. Co., 632 A.2d 1380, 1381-82 (Del. 1993) ("In the absence of express legislative authority, no policy exclusions affecting statutory minimum coverage will be recognized.”) (italics added), with Selective Ins. Co., 681 A.2d at 1025 (“An exclusion based on an explicit statutory allowance cannot be disfavored as contrary to the statute's underlying purpose.”) (italics added) (citation omitted).


. Nationwide, 702 A.2d at 918.


. Hudson v. State Farm Mut. Ins. Co., 569 A.2d 1168, 1171 (Del. 1990).